 HAYMARKETBOOKBINDERS, INC.121Haymarket Bookbinders,Inc.andInternationalBrotherhood of Bookbinders,AFL-CIO. Case1-CA-6650June 9, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND BROWNOn December 4, 1969, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in andwas engagingin certain unfair laborpractices, and recommending that it cease and de-sisttherefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, both the Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations of the TrialExamineras modifiedherein.The Trial Examiner recommended as a remedyfor the 8(a)(5) violation that the Respondent,interalia,bargain collectively in good faith with theUnion and if an understanding is reached embodysuch understanding in a signed agreement. TheRespondent in its exceptions alludes to the TrialExaminer's failure to specify the duration of theEmployer's bargaining obligation, and such obliga-tion extends only for the balance of the certifica-tion year. Additionally, the record indicates thatthe duration of the Respondent's bargaining dutywas a primary issue of dispute between the partiesand a source for much of the friction which existedat the bargaining table.The Union was certified by the Board on April 5,1968.3 On April 12 the Respondent purchased thebusiness in question and on August 29 began bar-gaining with the Union. As found by the Trial Ex-aminer,theRespondent "several weeks prior toOctober 25, 1968" engaged in the first of its manyacts antithetical to good-faith bargaining by solicit-ing a unitmember to obtain employee signatures ona decertification petition. Further unlawful acts,more fully enumerated by the Trial Examiner, con-tinued for the period the parties were meeting andnecessarily affected the relationship between themat the bargaining table. As the unlawful acts of theRespondent began approximately 6 months aftertheUnion was certified, it is apparent that theUnion received no more than 6 months' enjoymentof the full representative status to which a labor or-ganization is entitled during its certification year.Therefore, to place the Respondent and the Unionin the position they would have been in but for theRespondent's unlawful conduct, we shall directthat, upon the resumption of bargaining in goodfaith and for 6 months thereafter, the Union will beregarded as if the initial year of certification hadnot yet expired.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,HaymarketBookbinders,Inc.,Boston,Mas-sachusetts, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer'sRecommended Order, as so modified:1.Add to paragraph 2(a) of the RecommendedOrder the following:"Regard the Union upon resumption of bargain-ing in good faith and for 6 months thereafter as ifthe initial year of the certification has not expired."2.Add to paragraph 2(c) of the Recommended'The Respondent's exceptions,in large part,are directed to the credi-bility findings made by theTrialExaminer It is the Board's established pol-icy not to overrule a Trial Examiner's resolutions as to credibilityunless,as is not the casehere,a clear preponderance of all the relevant evidenceconvinces us that they are incorrectStandard Dry Wall Products, Inc ,91NLRB 544, enfd 188 F 2d 362 (C A 3)'We agree with the conclusion of the Trial Examiner that the Respond-ent must bear responsibility for the activities of Jacob Zang with respectto his solicitationof decertificationpetitionsHowever,in adopting theTrial Examiner's conclusion we deem it unnecessary to rely upon findingsof Zang's former ownershipand continuingequity interest in theRespond-ent's business It is enough,in our opinion, that Zang continued to occupyhis office after the sale, gave orders,and possessed a status in the minds ofthe employees clearly associated with management of the enterpriseWenote further,in agreement with the Trial Examiner, that the RespondentratifiedZang's suggestion at the October 24, 1968, meeting with em-ployees that the circulation of a decertification petition "was the only thingto do"3All dates hereinafter refer to 1968 unless otherwise statedThis does not, of course,necessarily mean that the Respondent's dutyto bargain terminates upon expiration of the additional 6-month periodSee, e g ,Terre!!MachineCompany,173 NLRB 1480, enfd 427 F 2d 1088(C A 4)183 NLRB No. 15 122DECISIONSOF NATIONALOrder and to the last indented paragraph of thenotice to employees the following:"Additionally, make the applicants whole for anyloss of pay suffered byreasonof the Respondent'srefusal,if any, to reinstate them, by payment toeach of them a sum of money equal to that whichhe normally would have earned,lesshisnetearnings,during the period from 5 days after thedate on which he applies or has applied for rein-statementto the date of the Respondent's offer ofreinstatement."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J.MYATT,TrialExaminer:Upon acharge filed by International Brotherhood of Book-binders,AFL-CIO,'againstHaymarket Book-binders, Inc. (hereinafter referred to as the Respond-ent),onMarch20, 1969,2and subsequentlyamended on April 14 and May 19,a complaint andnoticeof hearing was issued by the RegionalDirector for Region 1 of the National Labor Rela-tions Board on June 10. The complaint alleged thatthe Respondent violated Section 8(a)(l) of the Actby interrogating job applicants about their unionactivities and sympathies,and by encouraging em-ployees to circulate and sign a petition indicatingthat they no longer desired the Union to representthem.The complaint also alleged that the Respond-ent violated Section 8(a)(3) of the Actby unlaw-fully discharging employees John and Myrtle Brownbecause they joined and assisted the Union andbecause they engaged in other protected concertedactivities.Finally,the complaint alleged that theRespondent violated Section 8(a)(5) of the Actduring collective-bargaining negotiations with theUnion by engaging in conduct away from the bar-gaining table which was antithetical to the conceptof good-faith bargaining.Itwas alleged that thisconduct consisted of. (1) direct bargaining withemployees; (2) encouraging employees to circulateand sign an antiunion petition; and (3) unilateralgranting of benefits to employees without notice tothe Union.'The Respondent's answer admitted cer-tain allegations,denied others,and specifically de-nied the commission of any unfair labor practices.This case was tried before me in Boston, Mas-sachusetts,on July 8,9, and 10, 1969.All partiesiAt the trialcounselfor the General Counsel moved to amend the com-plaint to indicate that all allegations relatingto the Union, otherthan theallegations concerningthe filing of the charges, referto InternationalBrotherhood of Bookbinders, AFL-CIO, Local 16, ratherthan the Interna-tional Union Although the Respondent claimed prejudice, this objectionwas without merit and the amendmentwas allowed Accordingly, allreferenceherein isto Local 16 of the UnionsAll dates hereinreferto 1969 unless otherwise indicatedAlthoughthe complaintappearedto contain an allegationof surfacebargaining(par 17a),counselfor the General Counsel stated on theLABOR RELATIONS BOARDwere afforded full opportunity to be heard and tointroduce relevant evidence on the issues. At theconclusion of the trial it was indicated that briefswould be submitted by both the counsel for theGeneral Counsel and the Respondent, however, theonly brief received has been that of counsel for theGeneral Counsel. This brief, in conjunction withthe entire record, has been fully considered by mein arriving at my decision herein.Upon the entire record in this case, including myevaluation of the testimony of the witnesses, basedon my observation of their demeanor, and the rele-vant evidence, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSThe Respondent is a corporation duly organizedand existing by virtue of the laws of the Common-wealth of Massachusetts. The Respondent main-tains its principal office and place of business in thecity of Boston, Massachusetts, and is engaged in thebusiness of bookbinding. Prior to August 12, 1968,the Respondent's predecessor in business, locatedat the same site, was Jacob Zang d/b/a HaymarketBookbinders. After the purchase of Zang's opera-tion, the Respondent performed services in excessof $50,000, for employers who were themselves en-gaged in interstate commerce and who shippedgoods to or received goods from States outside theCommonwealth of Massachusetts valued in excessof $50,000. Subsequent to August 12, 1968, theRespondent has purchased machinery valued at$25,000 and supplies valued at $1,000 from localrepresentatives of business concerns located out-side the Commonwealth of Massachusetts, and hasshipped goods to States outside the Commonwealthof Massachusetts valued at $1,000.9On the basis of the foregoing, I find that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Siemons Mailing Service,122 NLRB 81.II.THE LABORORGANIZATIONS INVOLVEDInternationalBrotherhoodofBookbinders,AFL-CIO,and International Brotherhood of Book-binders,AFL-CIO, Local 16,are labor organiza-tions within the meaning of Section 2(5) of the Act.record that his theorywas not oneof surfacebargainingbut, rather, thatthe Respondent dutifully engaged in collective bargaining withthe Unionwhile commiting acts away from the bargaining sessions which were incon-sistent with the prerequisitesof goodfaith requiredby theAct It is on thistheory, therefore, that I make my findings and conclusions concerning the8(a)(5) allegations"The above is based onstipulationsreceived at the trial and on a posttrial joint motionto reopen the record and modifya stipulationpreviouslyreceived The motion was granted and the modification was made a part ofthis record HAYMARKETBOOKBINDERS, INC.123III.PROCEDURAL QUESTIONSAt the commencement of the trial the Respond-ent introduced into evidence a written requestmade upon the Regional Director asking for pretri-al inspection of the statements of all witnesses ex-pected to testify in this matter. This request was de-nied by the Regional Director and renewed by theRespondent at the trial. The Respondent also askedalternatively that the complaint be dismissed in theevent the request was not granted. While I deniedthemotion, further explication is warranted herebecause of the adamant position taken by theRespondent on this point. Under the Board's Rulesand Regulations, Series 8, as amended, Section102.118, the Respondent is not entitled to inspectthese documents absent a request directed to theGeneral Counsel and his subsequent consent totheir production. The validity of this rule has beenupheld by the courts.Texas Industries, Inc.,336F.2d 128, 134 (C.A.5);Movie Star, Inc.,361 F.2d346, 352 (C.A. 5). Having failed to make a demandupon the General Counsel, the Respondent was notin a position to require their production at trial be-fore the witnesses testified. Nor was the Respond-ent entitled to see and inspect the documentsunder the Public Information Amendments to theAdministrative Procedure Act. It has been held thatsuch documents fall within the express exemptionscontained in that act which preclude making availa-ble "investigatory files compiled for law enforce-ment purposes." The exempt material includes filesprepared in connection with related governmentlitigation and adjudicative proceedings.N.L.R.B. v.Clement Brothers Co. Inc., 407F.2d 1027 (C.A. 5).Thus it is clear that under the circumstances herethe Respondent was not entitled to the statementsin advance of the testimony of the witnesses at thetrial.The Respondent also filed a bill of particularsconcerning certain allegations of the complaint.Counsel for the General Counsel furnished some ofthe information requested, but refused to supplythe balance on the ground that it dealt withevidentiarymatters.At the trial the Respondentrenewed its request. Examination of the complaintand the information supplied by the counsel forGeneral Counsel reveals that the pleadings were ofsufficient specificity to enable the Respondent tomeet the General Counsel's case. Beyond thisnothing more is required as the General Counselcannot be forced to plead his evidence in advance.North American Rockwell Corp. v. N.L.R.B.,389F.2d 866 (C.A. 10).IV.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsAs noted above, the Respondent purchased thebusiness of Jacob Zang d/b/a Haymarket Book-binders on August 12, 1968. The Respondent con-tinued the same type of bookbinding operation inthe same location with the employees who formerlyworked for Zang. Under the terms of the purchaseagreement, Zang became a substantial creditor ofthe Respondent. He took back a long term note for$64,000 payable monthly over a period of 10 years.Zang also continued to work at the plant for severalhours a day over a period of 2 to 3 months. He waspaid at a rate of $5 per hour and continued to oc-cupy a desk in the Respondent's office.While the business was still owned by Zang, theUnion filed a representation petition and a Board-conducted election was held on March 4, 1968. Amajority of the employees voted in favor of unionrepresentation and on April 5, 1968, the Union wascertified as the collective-bargaining representativein the following unit:All employees of the employer located at 251Causeway Street, Boston, Massachusetts, butexcluding all office clerical employees, guards,professionalemployees and supervisors asdefined in the Act.5Zang and the Union had not negotiated a collec-tive-bargaining agreement at the time of the sale ofthe business to the Respondent.B.The Events After the Respondent AcquiredOwnershipShortly after the sale of the business by Zang,George Carlson, president of the Union, contactedthe Respondent's attorney. As a result of this con-tact representatives of the Respondent and theUnion met on August 29 and began negotiating fora collective-bargaining agreements During the firstmeeting the Union requested the names and ratesof pay and classifications of all of the employeesand the Respondent agreed to submit this informa-tion at a later date. It was also understood that theUnion would provide the Respondent with a copyof the Graphic Arts Contract which was its basicbargaining proposal.Thiswas supplied to theRespondent approximately 10 days later. TheUnion's proposal contained a provision whichrequired the Respondent to furnish, at his own ex-pense, accident and sickness insurance for the em-ployees.3The representation proceedingwas Case 1-RC-9892 and officialnotice is taken of this prior Board proceeding6At this and all subsequent bargaining meetingstheUnion wasrepresented primanly byCarlson, vanous members of its executive board,and several International representatives The Respondent was representedby its attorney,Julius Kirle, and Lionel Bernier, its president The factsconcerning the bargaining meetings represent a synthesis of the testimonyof Carlson and the notes of Kirle, which were introduced into evidence 124DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties met again on October 4, 1968. TheRespondent submitted the information requestedby the Union at the prior meeting. They did notdiscuss the provisions of the union proposal indetail as Respondent's attorney was familiar withthe document. The Union claimed a prior commit-ment was made by Zang for a retroactive pay in-crease, but the Respondent denied knowledge ofthis agreement and took the position that, in anyevent, it was not bound by such an understanding.However, the Respondent indicated a willingness tonegotiate the matter with the Union.A third meeting was held on October 18, 1968.At this meeting the Respondent asked the Union toagree to allow it to grant a merit increase of 20cents an hour to employee Ludovici. The Respond-ent took the position that Ludovici had certainskillswhich warranted a wage increase and that hehad threatened to leave if he did not receive one.The Union agreed to the wage increase for Lu-dovici, but the parties were unable to agree onanything else. They adjourned until October 28.Several weeks prior to October 25, 1968, Berniercame into the shop and asked Ludovici to get theemployees to sign a petition stating they did notwant to be represented by the Union. According toLudovici, Bernier had the petition in his hand andstated that the other employee would listen to himbecause he was one of the oldest employees on thejob. Ludovici showed the petition to the other em-ployees and, after a discussion with them, tore itup. Several days later Bernier asked if he had got-tenany employees to sign the petition, andLudovici told him that he had not. Shortly there-after,Zang came out of the front office and in-quired about the petition. Ludovici then told Zangthat he had destroyed the petition.'On October 24, 1968, Ludovici received a call athome from a fellow employee, Sprague, who in-formed him that he was going to receive a 20-cent-an-hour raise.The following day Ludovici ap-proached Bernier and stated that he understood hewas in line for a raise, but that he did not want tobe put in the "middle of it." Bernier then called allof the employees into his office and informed themthat the Union had sanctioned the pay raise for Lu-dovici.He further stated that he would like to giveraises to all of them, but his hands were tied by theUnion. He told the employees that he was consider-ing paying their medical insurance, their parkingcosts, and providing a profit-sharing plan. A femaleemployee, Louise Cicerone, asked Bernier whetherthe employees could get rid of the Union by signinga petition against it. Bernier stated that it would behelpful. Zang, who was present at the meeting, thenstated that it was the only thing to do in order tostraighten out the matter once and for all andeveryone would then get a raise.' Bernier told theemployees that he wanted to negotiate with them asa group, but that the Union had his hands tied.9Cicerone circulated a petition among the em-ployees later that afternoon. The petition statedthat the employees no longer wanted the Union torepresent them. Six employees, including Ludoviciand Sprague, signed the petition.When the Respondent and the Union met on Oc-tober 28, 1968, the Respondent's attorney advisedthe Union that the company had received a petitionfrom the employees stating that they didn't want tobe represented by the Union. The Respondent's at-torney informed the Union that under the law itwas obliged to bargain in good faith with the Unionduring the certification year and that it intended todo so, but that after the certification year it in-tended to raise the question of representation. TheRespondent also indicated thay any contractnegotiated would terminate at the end of the certifi-cation year. The Union asked the Respondent ifthere had been a meeting with the employees onOctober 25 and if they had been informed that theycould not get raises because of the Union. TheRespondent denied having such a meeting andfurther denied having any involvement with the an-tiunion petition.On November 4, 1968, the parties met again andthe Respondent submitted its counterproposals fora collective-bargaining agreement. The Respond-ent's proposals did not set forth rates of pay ex-cept to indicate that the wages in effect at the dateof the signing of the agreement would remain in ef-fect for the life of the agreement unless an em-ployee received a merit increase or promotion. TheRespondent's offer also provided that it would pay50 percent of the cost of the employees' medical in-surance. The parties failed to reach an agreement.Another meeting was held on December 6, 1968.At this meeting the Respondent submitted a wageproposal which provided for a wage increase forsome of the employees. The Respondent continuedto insist that any agreement negotiated would haveto terminate at the end of the certification year.Although the Union found the proposals unac-ceptable, it agreed to discuss them with the em-ployees and report back at the next meeting.Approximately a week after the December 6meeting, the Respondent began paying the entirecostof the premiums for medical insurancecoverage for Ludovici. Prior to this, Ludovici hadbeen paying for his own medical insurance by hav-ing the Respondent deduct the amount of the'The aboveis based onthe credited testimony of Lodovici Zang did nottestify at the trial and Bernier denied having any knowledge of the petitionalthough he stated that there were a number of petitions "plastered"around the shop Based on my observation of Bernier, I conclude that hewas being less than candid in most of his testimony I do not, therefore,credit his testimony where it conflicts with that of other witnesses'This was not the only occasion that Zang suggested that the employeessign a petition against the Union Sprague testified that a few weeks priorto the meetings, Zang asked him to circulate a petition among the em-ployees Sprague stated that none of the employees were interested insigning the petition so he ripped it up9The above is based on the creditedtestimonyof Ludovici andSprague The only other witness to testify concerning this meeting wasBernier, whosetestimony I do not credit for thereasons previously stated HAYMARKET BOOKBINDERS, INC.premium from his wages on a weekly basis. Underthe new arrangement the Respondent stopped mak-ing the deduction and paid the premiums itself.Bernier testified that the previous owner, Zang,had made a commitment to pay medical insurancepremiums for "long term employees" after theamount of indebtedness on a piece of machinery inthe shop had been reduced to the level of $10,000.Bernier stated that he was honoring this commit-ment by paying the premiums for employees whoqualified as "long term employees." Sprague fittedthisdefinition,but he had already paid up hispremiums until the first of the following year. Afterthe first of January, the Respondent began payingfor his medical insurance also. At no time duringthe collective-bargaining sessions with the Uniondid the Respondent indicate that it intended payingthe full cost of the employees' medical insurance.At approximately the same time or shortly beforeitbegan paying the insurance premiums, theRespondent issued parking stickers to certain em-ployees. The stickers indentified them as employeesof the Company thereby allowing them to use park-ing spacesrented by the Respondent in a commer-cial lot near the plant. The Respondent had approx-imately five spaces on a monthly lease for use bycompany officials, customers, and members of theBernier family. Bernier testified that several mem-bers of his family stopped using the parking spacesand employees began to park there without permis-sion from the Respondent. Ludovici testified thatbefore he was given the parking sticker, he had topark his car on a lot at a cost of $5 per week.John and Myrtle Brown first met Bernier in Au-gust 1968 while employed by a firm owned by afriend of Bernier's. This firm specialized in printingbusiness forms. Bernier spent several days at hisfriend's plant surveying the operation with the in-tention of making recommendations toward its im-provement. This business was subsequently soldand moved and the jobs performed by the Brownswere scheduled to be abolished after Christmas.Brown's employer informed him that Bernier hadindicated an interest in having the Browns work forhim and arranged for Brown to see Bernier thelatter part of December. Bernier instructed Brownto return with his wife after their jobs were finallyterminated.On January 3, Brown and his wife went toBernier's office to discuss terms of their prospectiveemployment. According to the testimony of theBrowns, Bernier indicated that he was satisfied withtheir qualifications, even though Brown informedhim that he had no previous bindery experience.10The aboveis a synthesisof thetestimony of the Browns and BernierAlthough Berniercorroboratedmuch of the testimonyof theBrowns, hedenied asking Brown abouttheUnionAccordingto Bernier, Brownbrought up the subject because he was concerned about objections to hiswife working with him I find Bernier's explanation unpersuasive and I donot credit his testimony in this regard11The above is taken fromthe testimony of Brown and Ludovici Berni-125Brown had 18 years' experience as a shipper andwas also capable of doing carpentry work. Bernieragreed to hire them at the rate they had receivedfrom their former employer, $3.25 per hour forBrown and $2 per hour for Mrs. Brown. During thediscussion Bernier told the Browns about his dif-ficultieswith the Union. He stated that it cost theprior owner $2,000 to deal with the Union and thatitwas now becoming an expense to him. TheBrowns testified that Bernier asked John Brownwhat he thought about the Union. Brown gave anoncommittalanswerandthematterwasdropped. 10The Browns began working for the Respondenton January 6. Brown functioned as a general han-dyman loading and unloading trucks, shipping andreceiving, and working on small machines. Mrs.Brown worked on a "tipping" machine which wasused to collate and glue business forms in propersequence. Shortly after he started working, Brownbecame disturbed over the manner in which theRespondent's foreman, Imbriano, treated the em-ployees. Brown felt that Imbriano was unnecessarilyharsh and unfair. He began to make inquiriesamong the employees about the status of theUnion.He subsequently arranged a meeting onFebruary 11 at the union hall between the Respond-ent'smale employees and the union representa-tives.The employees signed membership cards andBrown took an extra card home to his wife whichshe subsequently signed.On February 12, Bernier called all of the em-ployees into his office and asked what were theircomplaints. Brown, acting as spokesman, indicatedthat the employees were dissatisfied over the lackof overtime and over the fact that the Respondentwas paying for the medical insurance coverage andparking privileges of some of the employees, whileothers were not receiving these benefits. Bernierstated that employees were hired for an agreed-upon wage and if they were dissatisfied, they couldgo elsewhere. He also told the employees that hecould grant benefits to any employee he desired.Bernier asked the employees about the Union, andBrown replied that he would go along with what-ever the other employees decided to do regardingthe Union. Bernier showed a copy of the GraphicArts Contract to employee Carnes and stated thathe could live with the agreement, but the em-ployees could not. ttOn February 14 the parties met again at anegotiating session.The union representativesasked Bernier about the meeting held with the em-ployees on February 12. They also wanted to knower testified that the employees came into his office voluntarily and were notsummoned by him He states that they wanted to find out where they stoodwith respect to thenegotiationsAccordingto Bernier, he told the em-ployees that he could not discuss any matters with them and that theyshould contact the Union As in previousinstanceswhereBernier'stestimony conflicted with that of other witnesses, I do not credit his ver-sion 126DECISIONSOF NATIONALLABOR RELATIONS BOARDif the Respondent was paying for medical insuranceand parking fees for certain employees. At first theRespondent did not admit meeting with the em-ployees, but, after a caucus, acknowledged that ameeting had been held because the employees wereinquiring about the status of the negotiations.Respondent stated that the employees were advisedto discuss the matter with their union representa-tives.Although the union had rejected the terms ofthe Respondent's counterproposal, it did agree toallow the Respondent to put the increased wagerates into effect, subject to the right of furthernegotiations.On February 21 all of the male employees andMrs. Brown went to the union headquarters. Theypaid their initiation fees and were swornin as mem-bers of the Union. Several days later as the Brownswere leaving the plant, Bernier approached Brownand told him that he had heard the employees wereat a meeting. Brown did not comment and Bernierdid not discuss the matter further.On March 7 at the beginning of the lunch hour,Bernier called Brown into his office and informedhim that he and his wife were being terminated. Ac-cording to Brown, Bernier stated that the Respond-ent had received a call from his attorney who saidthat the trouble with the Union was costing moneyand the Respondent should cut back on expenses.Brown testified thatBernierindicated that he wasalso going to terminate Carnes. Later that day,Bernier went over to Mrs. Brown's machine to findout if her husband had advised her of theirdischarges.Mrs. Brown testified thatBernier in-dicated he was not dissatisfied with her work. Hestated that the union problems had him upset andwas costing money and that Mrs. Brown "was init."Berniertestified that he had received a call fromhis accountant who informed him that the profitand loss statement showed that the Respondent'spayroll was too high and should be reduced. Healso indicated that profit margin was far lower thannormally found in the bindery industry.12 Bernierstated that he decided to discharge the Brownsbecause they were the last hired and possessedthe least experience in bindery work. He acknowl-edged that they were satisfactory employees, butlacked the skills needed in his operation.The same day that the Browns were dischargedthe Respondent and the Union held another bar-gainingmeeting.Bernier informed the unionrepresentativesthattheBrownshadbeendischarged because they lacked experience in bind-ery work and he had to cut back on expenses.Bernier also admitted paying for medical insurancefor some of the employees. He stated that he didso because of a commitment made by the prior1zTheRespondent'sprofit-and-loss statement for the 6-month periodending January 31 showed a total sales of$74,254.89 and a gross profit of$35,898 05 Thenet profit for this period was$4,893 08.The statementowner of thebusiness.The parties failed to arrive atan agreementand decided to meet at a subsequentdate.On March 24, the Respondent and the Unionmet again. The Union asked for the reinstatementof the Browns with backpay and the Respondentrefused. The Union also asked for information con-cerning payment of the medical insurance coveragefor the employees receiving this benefit. The Unionquestioned why the Respondent was paying the fullamount of the premiums for these employees whenits contract proposal only provided for payment ofone-half of the amount of the premiums for all em-ployees. The Respondent also notified the Unionthat it had hired two new employees on a full-timebasis.One employee, McCuish, formerly worked asa "troubleshooter" for the Respondent on a when-needed basis. He was now working the day shift ona full-time basis as a machine operator at a rate of$3.75 per hour. The other employee, Hertello, washired at $4 an hour and worked on the night shift.No agreement was reached at this meeting.The final meeting between the Respondent andthe Union occurred on April 7. The Union renewedits request for the reinstatement of the Browns andtheRespondent refused. The Respondent con-tinuedtomaintainthat the Union's proposal wasnot acceptable, but agreed to discuss any offer theUnion made. The Respondent also indicated thatthe termination date of any contract agreed onwould have to coincide with the end of the certifi-cation year.The following day Carlson contacted the Re-spondent to see if there were any changes in theRespondent's bargaining position.When it was in-dicated that there was none, the employees went onstrike and began picketing the plant. The union of-ficials subsequently contacted the Respondent andrequested further negotiations. They were informedthat a decertification petition had been receivedfrom the employees and the Respondent would notengage infurther negotiations.On April 8, theRespondent filed a representation petition with theBoard in Case 1-RM-731. A decertification peti-tion was also filed on April I I in Case 1-RD-579.Concluding FindingsThe General Counsel's contention that theRespondent violated Section 8(a)(1) of the Act isamply supported by the evidence contained in thisrecord. It is quite clear that the Respondent's offi-cials were attempting to cause the employees to de-fect from the union ranks at the very time that theywere engaging in collective-bargaining negotiationswith the Union. The credited testimony of Ludoviciand Sprague indicates that, on more than one occa-sion, the Respondent's officials sought to persuadealso indicated the Respondent's profit and loss for a 2-month period endingJanuary 31These figures disclosed that the Respondent had sales of$30,731 74 with a gross profit of $14,627,66 and a net profit of $2,995 85 HAYMARKETBOOKBINDERS, INC.127employees to circulate petitionsrejectingthe Unionas their collective-bargaining representative.Berni-er attempted to get Ludovici to circulate such apetition and Zang attempted to persuade Spragueto do likewise. Although their efforts with these twoemployees were unsuccessful, they did succeed inconvincing employee Cicerone to circulate an an-tiunion petition.Bernier's denialof any knowledgeof the antiunion petitionsis unpersuasive.Further-more, it is uncontroverted that Zang told the em-ployees inBernier'spresence on October 25 that apetition renouncing the Union was "the only thingto do to straighten out the matter once and for all."Although the Respondent contends that any unlaw-ful conduct by Zang cannot be imputed to it, I findthat, under the circumstances here, the Respondentmust bear the responsibility for Zang's actions.Zang was more than an ordinary former owner ofthe business. He was a long term creditor (to theextent of $64,000) with a substantial equitable in-terest in the business. In addition, he continued tooccupy his old office, although he only workedseveral hours a day. Furthermore, Zang was an ac-tive participantin the meetingbetweenBernier andthe employees on October 25. In these circum-stances, it is clear that the Respondent created animpression, which was not lost upon the employees,that Zang was speaking and acting for management.N.L.R.B. v. Des Moines Foods, Inc.,296 F.2d 285,287 (C.A.8);Hill-Behan Lumber Co.,162 NLRB745, 749.Accordingly, I find that the Respondent's offi-cials actively attempted to persuade the employeesto circulate a petition against the Union, and thattheywere directly responsible for encouragingCicerone to circulate the petition which was ulti-mately signed by the employees. This conductclearly interfered with the right of the employees tohave their terms and conditions of employmentnegotiated by their chosen collective-bargainingrepresentative and violated Section 8(a)(1) of theAct.The Elastic Stop Nut Corp. v. N.L.R.B.,142F.2d 371 (C.A.8); American Smelting & RefiningCo. v. N.L.R.B.,128 F.2d 345 (C.A. 5).The Respondent's efforts to undermine the unionsupport in the plant was not limited to the circula-tion of antiunion petitions, but was also manifestedin the hiring interview of the Browns on January 3.During this interview, Bernier complained of thecost he incurrednegotiatingwith the Union andsought to ascertain how Brown felt about theUnion. Since the Union was already the certifiedcollective-bargaining representativeof the em-ployees, this question served nolegitimatepurposeother than to allow the Respondent to determinewhether it was hiring an additional union supporter.Ifind, it these circumstances, that the Respond-ent'sattempt to ascertain the feelings of theBrowns regardingthe Union to be coercive and thatit interfered with their rights guaranteed under Sec-tion 7 of the Act. I find, therefore, that by this con-duct the Respondent further violated Section8(a)(1) of the Act.Once hired, Brown soon became the movingforce behind the revitalization of the union supportin the plant. It was through his efforts that the em-ployees signed membership cards and became paid-up members of the Union. Although the Respond-ent disclaims any knowledge of Brown's activityon behalf of the Union and his coworkers, theevidence belies this contention. It was shortly afterthe meeting at which the employees were sworn inasmembers of the Union that Bernier let Brownknow he was aware that the employees had at-tended ameeting.Inaddition,Brown was thespokesman for the employees at the meeting Berni-er held on February 12. It was at this meeting thatBrown indicated that he would go along with theemployees if they wanted to support the Union.Thus I find that the reasons stated by the Re-spondent for discharging John and Myrtle Brown onMarch 7 are pretextual in nature and given solelyfor the purpose of obscuring the true motive behindthe discharges; i.e., to get rid of the leading unionproponent in the plant. The Respondent's claimthat the Browns did not have sufficient experiencein the bindery work ;s equally unimpressive, as thiswas brought to Bernier's attention during the hiringinterview and presented no obstacle to their em-ployment. Indeed, the evidence indicates that Mrs.Brown was performing the same type of work forthe Respondent as she had performed for her previ-ous employer, and that her work was satisfactory.Likewise, the claim that the Respondent dischargedthe Browns in order to reduce its operating costs isbelied by the fact that two employees were hiredafter the discharge at a higher rate of pay on a full-time basis. I find, therefore, that the reasons as-serted by the Respondent for the discharges arepretextual, and that the Browns were terminatedbecause of the leading role John Brown played inreviving the interest in the Union among the em-ployees. Accordingly, I find that this conduct vio-lated Section 8(a)(3) of the Act.The final issue for determination is the allegationthat the Respondent failed to bargain in good faithwith the Union as required by the Act. Althoughtherewere 10 bargaining sessions during whichboth sides offered proposals and counterproposalsand discussed various items, it is the Respondent'sdirect dealings with the employees that provides thebasis for this allegation. The Respondent's officialsrepeatedly attempted to encourage employees tocirculate and sign petitions renouncing representa-tionby the Union and also attempted to disparagethe Union and undermine its support among theemployees. By informing employees that it wishedtobargain directlywith them, but could notbecause of the Union, and by unilaterally grantingbenefits to certain selected employees, the Re-spondent was effectively demonstrating to the em-ployees that they had no real need for union 128DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation. The Respondent's counteroffer tothe Union's proposal of full payment of the cost ofmedical insurance coverage for all employeescalled for payment of one-half of the cost of thisbenefit for the employees. However, under theguise of fulfilling a commitment of the prior owner,the Respondent voluntarily paid the full amount ofthe premiums for medical coverage for certain em-ployees. This was far more generous than the offermade to the Union during thebargaining sessions,and could only serve as divisive agent by which theRespondent could undermine the Union's supportamong the employees. The unilateral grant of park-in privileges to several of the employees was alsoutilized in this manner. Prior to the granting of freeparking, the employees involved paid their ownparking fees. Thus, it is evident that the payment ofthis expense was a condition of employment and, assuch, was a mandatory subject for bargaining. TheRespondent'sunilateralaction regarding thesebenefits "plainly frustrated the statutory objectiveof establishing working conditions through bargain-ing."N.L.R.B. v. Katz, d/bla Williamsburg SteelProducts Co.,369 U.S. 736, 743, 745. Accordingly,I find that the Respondent violated Section 8(a)(5)of the Act by unilaterally granting parkingprivileges to certain employees without bargainingwith the Union, and by unilaterally paying the costof medical insurance for certain employees undertermsmore generous than those offered to theUnion at the bargaining table.As I have found that the Respondent engaged ina number of serious unfair labor practices andrefused to bargain in good faith with the collective-bargaining representative of the employees, Ifurther find that the strike which commenced onApril 7 was an unfair labor practice strike in protestof the Respondent's unlawful conduct.CONCLUSIONS OF LAW1.Haymarket Bookbinders, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. InternationalBrotherhood of Bookbinders,AFL-CIO, and International Brotherhood of Book-binders,AFL-CIO, Local 16, are labor organiza-tions within the meaning of Section 2(5) of the Act.3.By encouraging employees to circulate andsign petitions stating that they no longer desired theUnion to represent them, the Respondent inter-fered with and restrained employees in the exerciseof rights guaranteed by Section (7) of the Act, andthereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By questioning employees concerning theirunion sympathies and desires during a hiring inter-view, the Respondent engaged in further unlawfulconduct in violation of Section 8(a)(1) of the Act.5.By discharging employees John and MyrtleBrown for the reason that they were engaged inprotected concerted activities in support of theUnion, the Respondent violated Section 8(a)(3) ofthe Act.6.By unilaterallygrantingemployees benefitswhich were the subject of negotiation with theUnion, and by granting employees benefits whichaffected their terms andconditionsof employmentwithoutfirstbargainingwith the Union, theRespondent sought to undermine and dissipate em-ployee support for the Union and failed to bargainin good faith with the Unionin violationof Section8(a)(5) of the Act.7.The aforesaid unfair labor practices affectcommercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engagedand is engaging in certain unfair labor practices, Ishall recommend the issuance of an order that itcease and desist therefrom and that it take certainaffirmative action to effectuate the policies of theAct. As I have found that the Respondent unlaw-fully discharged employees John and Myrtle Brownfor engaging in protected concerted activities onbehalf of the Union, I recommend that the Respond-ent offer these employees full and immediate rein-statementtotheirformerorsubstantiallyequivalent positions,without prejudice to theirseniority or other rights and privileges, and makeeach of them whole for any loss of earnings suf-fered by reason of unlawful discharge. In makingthese employees whole, the Respondent shall paythem a sum of money equal to that which theywould have earned as wages from the date of theunlawful discharge to the date of the offer for rein-statement, less any net earnings received duringsaid period. Backpay shall be computed on a quar-terly basis in the manner consistent with the Boardpolicy described in F.W. Woolworth Company, 90NLRB 289, with interest thereon at 6 percent perannum computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Having further found that the strike which beganon April 7 was caused by the Respondent's unfairlabor practices, I recommend that upon their un-conditional request for reinstatement, the Respond-ent'soffer to reinstate all employees who par-ticipated in the strike to their former or substan-tiallyequivalent positions,without prejudice totheir seniority or rights and privileges, dismissing, ifnecessary, any persons hired as replacements.Because the unlawful conduct of the Respondentwas pervasive in nature and was designed to cir-cumvent the statutory duty to negotiate in goodfaithwith the collective-bargaining representativeof its employees thereby frustrating the objectivesof the Act, I shall recommend a broad cease-and-desist order.Barnwell Garment Company, Inc.,163NLRB 51. HAYMARKETBOOKBINDERS, INC.129Accordingly, upon the foregoing findings of factand conclusions of law and upon the entire recordin this case, pursuant to Section 10(c) of the Act, Imake the following:RECOMMENDED ORDERHaymarket Bookbinders, Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogating job applicants about their unionsympathies and desires.(b)Encouraging employees to circulate and signpetitions stating that they no longer want Inter-national Brotherhood of Bookbinders, AFL-CIO,Local 16, to be their collective-bargaining repre-sentative.(c)Discriminatorily discharging employees be-cause they have engaged in protected concertedactivities on behalf of the above-named Union.(d)Refusing to bargain in good faith with theabove-named Union as exclusive collective-bargain-ing representative of the employees by unilaterallygrantingbenefits and affecting other changes inconditions of employment of the employees in thefollowing appropriate unit:All employees of the Respondent located 251Causeway Street, Boston, Massachusetts, ex-cluding all office clerical employees, guards,professionalemployees and supervisors, asdefined in the Act.(e) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Upon request, bargain collectively in goodfaith with the above-named Union as the exclusivebargaining representative of the employees in theunit found appropriate herein and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b)Offer John Brown and Myrtle Brown im-mediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privilegespreviously enjoyed by them, and make them wholefor any loss of pay suffered by reason of their dis-criminatory discharges in the manner set forth intheportionof thisDecisionentitled"TheRemedy. "(c)Upon their unconditional request for rein`statement, offer to reinstate the employees whoparticipated in the strike which began April 7,1969, to their former or substantially equivalentpositions in the manner set forth in the section ofthis Decision entitled "The Remedy."(d) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records,socialsecurity paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the the terms ofRecommended Order.(e)Notify any employee entitled to reinstate-ment under the terms of this Decision, if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(f)Post at its Boston, Massachusetts, plant co-pies of the attached notice marked "Appendix. 1113Copies of said notice, on forms provided by the Re-gionalDirector for Region 1, after being dulysigned by its representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places,including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any othermaterial.(g)Notify the Regional Director for Region 1, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.1411In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "14In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL, upon request, bargain collectivelyin good faith with International Brotherhood ofBookbinders, AFL-CIO, Local 16, as the ex-clusive representative of all employees in theunit described below, with respect to wages,hours, and other terms and working conditions,and, if an understanding is reached, embodysuch agreement in a signed contract. The ap-propriate unit is: 130DECISIONSOF NATIONALLABOR RELATIONS BOARDAll employees of the Respondent locatedat251Causeway Street,Boston,Mas-sachusetts,excluding all office clerical em-ployees,guards,professional employeesand supervisors,as defined in the Act.WE WILL NOT interrogate job applicantsabout their union sympathies and desires.WE WILL NOT encourage employees to circu-late or sign petitions renouncing their supportof the Union as their bargaining representative.WE WILL NOT discourage membership in theabove-named Union,or any other labor or-ganization,by discharging any of our em-ployees, or otherwise discriminating againstany of our employees in regard to hire, tenureof employment,or any term or condition oftheir employment.WE WILL NOT grant benefits or effect anyother change in the terms and conditions ofemployment of our employees in the above-described collective-bargaining unitwithoutfirst giving notice to the above-named Unionand affording said Union an opportunity to en-gage in collective bargaining with respect tosaid proposed change.WE WILL NOT in any other manner interferewith,restrain,or coerce employees in the exer-cise of their right to self-organization,to form,join,or assist any labor organization,to bar-gain collectively through representatives oftheir own choosing,to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection,except tothe extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL offer immediate and full reinstate-ment to John Brown and Myrtle Brown to theirformer or substantially equivalent positionsand reimburse them for any loss of earningstheymay have suffered because of our dis-crimination against them.WE WILL offer,upon their unconditionalrequest,reinstatement to all our employeeswho engaged in the strike against us whichbegan April 7, 1969,to their former or sub-stantiallyequivalent positions,dismissing, ifnecessary,any persons hired as replacements.HAYMARKETBOOKBINDERS, INC.(Employer)DatedBy(Representative) (Title)We will notify immediately the above-named in-dividuals, if presently serving in the Armed Forcesof the United States,of the right to full reinstate-ment,upon application after discharge from theArmed Forces,in accordance with the SelectiveService Act and the Universal Military Training andService Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 20th Floor, John F.KennedyFederalBuilding,Cambridge& New SudburyStreets,Boston,Massachusetts02203,Telephone617-223-3300.